Citation Nr: 1442206	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  12-15 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1949 to August 1952 including service in the Republic of Korea.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has been diagnosed with bilateral sensorineural hearing loss and has made competent and credible assertions of bilateral subjective tinnitus. 

2.  The evidence is in relative equipoise as to whether the Veteran's tinnitus and bilateral hearing loss are related to his in-service noise exposure.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for bilateral hearing loss and tinnitus.  As this represents a complete grant of the benefits sought on appeal, no discussion of VA's duty to notify and assist is necessary.

The Veteran has stated that he believes that his bilateral hearing loss and tinnitus began during service.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and degree of his recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Veteran has been diagnosed with bilateral sensorineural hearing loss.  He has also reported experiencing constant bilateral subjective tinnitus.  The Board finds the Veteran's self-diagnosis of tinnitus to be credible and competent based on his ability to observe the phenomenon with his own senses.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (a layperson is competent to observe tinnitus).  

VA has previously conceded that the Veteran was exposed to hazardous noise levels during service based on his military occupational specialty of wheeled vehicle mechanic.

At his July 2010 VA examination the Veteran reported experiencing tinnitus since the 50's or 60's and that his hearing loss progressed gradually following service.  The VA examiner opined that he could not resolve the question of whether the Veteran's current audiological conditions were related to noise exposure during service without resorting to mere speculation.  The examiner cited a September 2005 Institute of Medicine Report on noise exposure in the military, which concluded that if documentation of the existence of hearing loss or tinnitus at discharge is missing, it is nearly impossible to determine whether hearing loss or tinnitus later in life is the result of noise exposure during prior military service.  The Veteran's service records indicate that he received whisper voice tests at entrance and separation, which are not reliable evidence of normal hearing or hearing impairment according to the VA examiner.  As such, and given the Veteran's conceded exposure to hazardous noise during service and the existence of other potential etiologies including aging, caffeine, and occupational and recreational noise exposure; the examiner concluded that the etiology of the Veteran's hearing loss and tinnitus could not be determined to a reasonable degree of certainty. 

Given the examiner's conclusion, the opinion is afforded no probative weight either in favor of a nexus between the Veteran's conditions and service, or against it.  In light of the lack of any other negative or positive medical opinion on the subject of a nexus, the Board finds that the only evidence upon which to base a determination are the Veteran's lay statements.  

The Veteran has reported a gradual onset for hearing loss and that his tinnitus began during the 50's or 60's.  He also reported working around a paper machine for 20 years following service, both with and without hearing protection.  While the precise onset of the Veteran's audiological conditions remains uncertain, the Veteran has credibly stated that they initially began during or shortly following service.  

While there are other possible causes or etiologies for the Veteran's conditions, the Board finds the evidence to be in relative equipoise as to whether the Veteran's bilateral hearing loss and tinnitus are related to service.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is therefore warranted for both conditions.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.




____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


